OFFICE   OFTHE   AlTORNEY      GENERAL       OFTEXAS
                                    AUSTIN


-c.-
 --




       Eon. Chorlag Lockhart
       State Treanurer
       RUBtIll, Texse

       bear   Sir:




       1040, in which
       the queetion gr


                                                ?rohlblt the Btete
                                               ing CoIlroderete Pen-
                                               eentacl for peymnt
                                              lose or the flscfii
                                               were lseudi?"

                                       EQ fi9ViGQd ClVll lxatutos provides
       to                             in1 fund for the .paymmt a$ oonfa-
       de                             lcle   rcuds   In   ;?a-t   68   t’Ol&GWBt

                             e lelrisd    Slrd OOlleOted    in the
                             cl et ths ~3m3 the that         othts
                          tams are levied oad ccrllcoted         for
               the your lGE3, and annually ttereafter sn ad
               vnlorcz Em 01 f3ev011 (VC) centa cn the Cnc Em-
               dred Soiler (.~lOO.OC) vnluatim         thamof on all
               property oiimd in thpr Eitota    0x1 thu let day of
               Jenuory of 1928, end of every year tCerenfter,
               nnd on all mopcrty      ecnt out of the Zats prior
                                                                           .


                                                                         882

%OIl. Chfirloy Lookhimt,    page e



       to the let Ucy of Jenuarp OS any of 6alb years
       for tho purpose of ovading the payment of t%xem
       thoreon 6na aftsrwnrd8 returned to the Stete, 8x-
       Cept 60 much tbe~roOf.fas.may be cxtmptad by the
       Constitutionend laws oi this State or of the
       United Stctes, whloh v%luution ohall be ara?o in
       thf3.rxan.w preeoribed by lea for the aerenment,
       levy, and aollection of other Etato end County
       tAXes, vSloh eaid tdx 90 levied And OOllOUted aball
       ba paid Lnto tho Troosury of tlioState of Texas, in
       the c%Re zannar 80 other State taX?a, 0z-l.ehall.con-
       6titutb a speoial fund Sor the r?ynemt nf pon~fon5,
       es uiay be provided by Inw, to Confedere'-;ti soldiers
       and their w1dow.e, anC to other Texas colClera an4
       !nilitlamn who nerved Curing the Far :Mz#%m        the
       States ontitled to pentions undsr the 1%~ of Texas,
       and their wldow5, end rebel1 oonstituto a &peol~l
       fund far the paynetat of suoh.psnelona in the Ean-'
       nor an3 under- the rulr?sand risgula~tions r[?t ars ond
       mey be preocribed by law. . . i .”

           Xrtlol~c wor, 5ets out tne smeons      who .cre entitled
to,.reeoive Confedarate penPi om.

            It   is   to be noted that Artlole 6202 provides for
the payment of tbs Confedsrats pan&on tax rconey into the
state Traasury end eian% te tt apaoial fund to bs paid out in
the itanner and under the rule6 and regulatione ,preacrLbed by
lam.

          Artiale 4344 OS the .Revtsed Civil Ftetutea proviaen
in pert is Sollcws:

        *'tcmongoth%r duties the Gomptrol~er    shell.:-

                               on tbo Treaoumr for the
                 payment of All moneys airc?ot.edby lsw to
                 to paid out?Z the trHabury.*

          be ;.rticl.e6204 '6pQOiiiOf3liy provides that the Con-
federate pansion money is to be peid to ttia ?tate Treasuz-er,
Reid noney lo psifd out by warrsnts drswn by th% Conptroller
on the Trenc;;rsr under the authority of Article 4344, supre.
            Artfcle 4371 ot the F&vised Civil SteWtee        ae ezt+n-
dsd, in 1931, provlda6 ea Sollwrat
                                                                  883


Bon. Charlay Lockhart,   &!age3



        *The Treasurer shall oounteroi$n and p6y alt
        warrants dmm    by the Comptroller on the Ireas-
        ury which are euthorlzcd by law. No noney shsll
        be paid out or the Treasury excopt on the war-
        r'anta of the COzptrollor, and 00 rarraot shall
        be ml& by t%e Treasurer unless grrssented for
        psymnli  within t'k.0years iron tho close of the
        ffscol year in which suah warrant naa iasueb, but
        olalm3 r0r  the poymnt or such wm=rante may be
        preaonted to the Le616lnture for cpprOpxictfOR8 to
        bo xe.ds rrca #blah such alaifno nay be p6i.d. (46
        anendad ncte 1931, 42nd Leg., p. 396, ch. 242,
        % 1.)
           This Cspsrtmmt  ruled In Opinion Xo. o-1309, writ-
ten by Eonorable George X. Marcus, horji6tsnt Attorney General,
addressed to Eonorable Charlq Locktirt, Etete Tr068urer, that
Article 4371 lo 6 lirelt6tion xtstute &I that unl.ers the ori-
ginal warrcnt or duplicate warrsnt iesuod in lieu theroof is
prosontsdcto the State Treacurer.ror phynent Plithfn the two
yeear pericd, the Preaaurer wwld not b& authorized to pay the
80aB.
          Pou'sre advioed tht the ~papmont oi Confederete
penrioas'under the statute6 is by werrents drawn on tha State
Treasurer by the Corptrollsr or Public ;ooounts. Your ctten-
tion is further celled to the sll-inolur,~vv lnng.usge or krti-
ale 4371, which 9rovld8e:

             "Yo worrnnt shall bo paid By x?ie Treoture&
           ~~unlesxt;~~otc.*
           .
           It ia the Cpinfon of this Ceplrtmnt,  thorerorc,
t!mt A&lcle 4371. noald 6pgly to w6rmnts   Oman on tho Con-
rodemts   pemlon fund end m6.t the finrxmet be presented for
payxat tithin two gears of the olo6s of th& fiscel yesr in
which the warxnt8   xere losued bsfore the T~rsaiEurorwould be
authorlzad to pay such mrmnte.